Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Introduction 
2.  	The following is an Allowance in response to the communications received on December 22, 2021. Claims 18 and 21 have been amended. Currently, claims 1-10 and 12-21 are pending and allowed.

				Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on December 22, 2021 has been entered.

 					Allowable Subject Matter
4. 	Claims 1-10, and 12-21 are allowed.

Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance:
“determining, by the intelligence layer from identification information included in the performance measurement data or from correlating information included in the performance measurement data with other data sources such as equipment inventory databases, a type of the subsystem and a type of the first UMD; applying static rules to the performance measurement data, by the intelligence layer, based on the type of subsystem and the type of the UMD; upon determining, by the intelligence layer, that a predetermined condition based on the static rules is met, storing the performance measurement data of the first UMD in a measurements megastore server; upon determining, by the intelligence layer, that the predetermined condition based on the static rules is not met, identifying, by the intelligence layer, a subsystem and its corresponding UMD responsible for a malfunction, by: retrieving a contextual information related to the subsystem of the first UMD from the measurements megastore server; analyzing the data from the first UMD and the contextual information by the intelligence layer; and Page 2 of 9Appl. No. 15/622,036Amdt. dated December 18, 2020Attorney Docket No.: 499AA0007US Reply to Office Action of June 19, 2020Client Ref. No.: TU.P0018USsending a notification to the UMD having the subsystem that has been identified as being the source of the malfunction, the notification including information operative to adjust one or more parameters of each subsystem having an UMD that receives the notification to cure the malfunction” as recited in independent claim 1.
The closest prior art Drees (US Application No. 2011/0178977), and in view of Mezic (US Application No. 2016/0203036) and Pal et al. (US Application No. 2017/0011298) fails to teach or suggest “determining, using identification information ; retrieving contextual information from a measurements megastore server related to the subsystem; clustering the performance measurement data according to the retrieved contextual information by applying static rules to the performance measurement data based on the type of the subsystem and the respective types of the UMD; analyzing the performance measurement data and identifying a malfunction attributed to a predetermined threshold number of performance measurements in a cluster; Page 5 of 11Pat. Appl. No. 15622036Attorney Docket No.: 499AA0007US Amdt. dated December 22, 2021Client Ref. No.: TU.P0018US attributing the identified malfunction to another performance measurement in the same cluster, wherein the identified malfunction had not been previously attributed to the other performance measurement in the same cluster; identifying another subsystem associated with the other performance measurement as the source of the identified malfunction; and sending a notification to the UMD having the other subsystem that has been identified as the source of the malfunction, the notification including information operative to adjust one or more parameters of each subsystem having an UMD that receives the notification to cure the malfunction” as recited in independent claim 18.
The above limitations of independent claims 1, and 18 provide the integration into a meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field, and provides meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
As per dependent claims 2-10, and 12-17 and 20-21, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

 				Conclusion 
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623